Title: Sketch for an Autobiography, [ca. 30 September 1816]
From: Madison, James
To: 


        
          [ca. 30 September 1816]
        
        
          Memorandum sent Sepr. 1816, to Mr. Delaplaine at his request
          James Madison was born on the 16th. of March 1751. His parents James Madison, and Nelly Madison (before her Marriage Nelly Conway) resided in the County of Orange in Virginia. At the time of his birth they were on a visit to her mother who resided on the Rappahannock in the County of King George.
          At the age of about 12. years, he was placed by his father under the tuition of Donald Robertson, from Scotland; a man of great learning, and an eminent teacher in the County of King & Queen. With him he studied the latin and Greek languages; was taught to read but not to speak the French; and besides Arithmetic and Geography, made some progress in Algebra and Geometry. Miscellaneous literature also was embraced by the plan of the School.
          Having remained 3 or 4 years with Mr. Robertson, he prosecuted his studies for a year or two under the Revd. Thomas Martin, the Parish Minister of the established Church, the Church of England as it was then called, and who lived with his father as a private tutor.
          
          In the year 1769, by the advice of Mr. Martin (and of his brother Alexander Martin,) both of whom had been educated at Nassau Hall in N. Jersey, he was sent to that Seminary. Dr. Witherspoon was the President. He there went thro’ the ordinary course of Studies and in the year 1771 received a diploma of Bat: of Arts. His health being at the time too infirm for a journey home, he passed the ensuing Winter in Princeton, employing his time in miscellaneous studies, but not without a reference to the profession of the Law. (He availed himself of this opportunity of acquiring a slight knowlege of the Hebrew which was not among the College Studies.) On his return to Virginia, he continued for some time in very infirm health; but in a course of reading more, intended particularly to qualify him for the Bar, for a practice of which however, he never formed any absolute determination.
          On the commencement of the dispute with G. Britain he entered with the general zeal in the American Cause; being under very early and strong impressions in favor of liberty both civil and religious in 1775 He was elected a member of the Committee for the County of Orange living at the time with his father; and participated in the County proceedings belonging to that period.
          Early in 1776 he was elected by the County, a member of the Convention in Virginia which decided unanimously on the expediency of dissolving the political connection of the Colonies with G. Britain, and instructed the Delegates in Congs. from Virginia to promote a Declaration of their Independence.
          Having been dropped in the election of County Delegates to the Legislature of the State in the following year, he was appointed during the Session of that Body, a member of the Council of State, Patrick Henry being then Governour. He continued a member of it till late in 1779, Thomas Jefferson being then Governour, when he was appointed a Delegate to the Revolutionary Congress.
          He took his place in that Body in March 1780. and was continued by annual reelections till the expiration of the Allowed term of three years computed from the definitive ratification of the Articles of Confederation.
          In 1784 he was elected a Delegate from his County to the State Legislature and continued by Several re-election. Having witnessed the defect of Authority in the Revolutionary Congress He inculcated the necessary of new powers to Congs & promoted the Convention which was held at 1786 at Annapolis, for the purpose of investing the Congress with powers over the trade of the U.S: and was appointed one of the Delegates to it, from Virga.
          The Convention having recommended another Convention, to assemble in Philada. the following year, with enlarged powers, he brought forward &

drew the Bill of Compliance by the General Assembly of Virginia, which had the opportunity of first deciding on the measure recommended from Annapolis, & was included in the Delegation from Virginia to that Convention.
          At the same period he was appointed a Delegate to the General Congs. then sitting at New York, after the close of the Convention till the Spring of 1788;
          In the month of april in that year he was elected by the County of Orange one of the Delegates to the State Convention which was to decide on the Constitution proposed by the Convention at Philada.
          In the Winter of 1788–9. he was elected a Representative from the District in which he lived in the first Congs. under the new Constitution which met in N. York in March 1789; and was continued by re-elections a member of the House of Representatives till March 1797. when he declined being longer a Candidate.
          In the year 1799. he was elected by his County a delegate to the State Legislature; which protested agst. the Alien & Sedition Acts of Congress; and in 1800. one of the Virginia Electors who voted for Thomas Jefferson & Aaron Burr to be President & Vice President of the U.S.
          In 1801 he was appointed Secretary of State, and remained such till the year 1809. when he was elected President of the U.S. In 1812 he was Re-elected.
        
      